Citation Nr: 1331164	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  09-38 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for hypertension has been received. 

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for chronic joint pain, claimed as secondary to service-connected diabetes mellitus, type II, and associated peripheral neuropathy of the upper and lower extremities.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1972. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision in which the RO, inter alia, denied the Veteran's petition to reopen the claim for service connection for hypertension and denied service connection for chronic joint pain.  In July 2009, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in September 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2009. 

As regards to characterization of the appeal with respect to the matter of hypertension, although the RO has denied the claim on the bases that new and material evidence has not been submitted, it is noted that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable disposition on the Veteran's request to reopen-the Board has characterized the appeal involving hypertension as encompassing the first and second issues set forth on the title page.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims. 
In pertinent part, the Virtual VA record contains an August 2013 brief submitted by the Veteran's representative, VA treatment records dated through January 2013, and a March 2012 Disability Benefits Questionnaire (DBQ) for diabetes mellitus completed by a private physician.  A review of the remaining documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The Board's decision reopening the claim for service connection for hypertension is set forth below.  The claims for service connection for hypertension, on the merits, and for chronic joint pain are addressed in the remand following the order.  These matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In an October 2004 rating decision, the RO denied a claim for service connection for hypertension; although notified of the denial, the Veteran did not initiate an appeal.

3.  Evidence associated with the claims file since the October 2004 denial of the claim for service connection for hypertension includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2004 rating decision in which the RO denied service connection for hypertension is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  As pertinent evidence received since the October 2004 denial is new and material, the criteria for reopening the claim for service connection for hypertension are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the Veteran's request to reopen the claim for hypertension, the Board finds that all notification and development action needed to render a fair decision on these aspects of the appeal has been accomplished.

II.  Analysis

Under legal authority in effect in currently and at the time of the prior denial, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A.  § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

The RO denied the Veteran's original claim for service connection for hypertension in an October 2004 rating decision.  The evidence then of record consisted of the Veteran's service treatment records, VA treatment records and a June 2004 VA examination report.  Service treatment records were silent with respect to any findings of hypertension.  A May 1972 service examination prior to discharge revealed that the Veteran's blood pressure was 112 over 66.  However, VA treatment records dated from 2001 to 2003 showed treatment for hypertension.  The VA examination report includes notation that the Veteran was diagnosed with hypertension approximately three years prior.  The examiner opined that the Veteran's hypertension was less likely than not associated with the Veteran's diabetes in light of the onset of hypertension prior to the Veteran's diabetic disease as well as the short timeframe of diabetic illness without poor control, history of hospitalization or previously medical history of diabetes or hypertensive symptomatology.    
 
In October 2004, the RO denied the Veteran's claim for service connection for  hypertension.  The RO found that the evidence did not show that the claimed condition was incurred in or caused by service and the evidence did not show that it was related to the Veteran's service-connected disabilities. 

Although the Veteran was notified of the denial and his appellate rights, he did not initiate an appeal.  Moreover, no additional evidence was received within the one-year appeal period, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  As such, the RO's October 2004 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, the Veteran sought to reopen his claim for service connection in November 2008.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Among the pertinent evidence added to the claims file since October 2004 are additional VA treatment records and the Veteran's statements.  Significantly, in a January 2009 statement, the Veteran reported that his hypertension was aggravated by his diabetes mellitus as his blood pressure readings were getting higher even with medication.  The remaining evidence continues to show treatment for hypertension, and, in a March 2012 opinion, a private physician indicated that hypertension was as likely as note examiner 

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for hypertension.  The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the October 2004 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it goes to the question of etiology of hypertension; specifically, whether the Veteran's hypertension may be secondary to his service-connected diabetes mellitus, type II.  In this regard, a private physician has indicated a causal relationship, and the Veteran has essentially described how his diabetes has worsened his hypertension.  This evidence, while certainly not conclusive, relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension (i.e., on the bases of a secondary disability), and thus, when presumed credible, also raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for hypertension are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for hypertension has been received, to this limited extent, the appeal is granted.


REMAND

As discussed above, the Board is reopening the Veteran's claim for service connection for hypertension; however, a review of the record reflects that the RO has not actually considered the claim for service connection, to include on a secondary basis, on the merits.  Under these circumstances, and to avoid any prejudice to the appellant, a remand for RO consideration of the reopened claim, on the merits, in the first instance, is warranted.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board also finds that additional development of the reopened claim, as well as the claim for service connection for chronic joint pain ,is warranted.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2013).  Furthermore, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran has primarily asserted that his hypertension and chronic joint pain are secondary to his service-connected diabetes mellitus, type II.  Again, VA treatment records show and current diagnosis of hypertension and document complaints of chronic joint pain as well as findings of degenerative joint disease.  The Veteran has also been awarded service-connection for peripheral neuropathy of the upper and lower extremities.  Nevertheless, it is unclear whether the Veteran has a separate joint disability related to his service-connected diabetes mellitus and associated peripheral neuropathy.  

The Board observes that a March 2012 report completed by a private physician reflects an opinion that the Veteran's hypertension was at least as likely as not due to his diabetes mellitus.  However, this opinion appears to have been based on the finding that hypertension was not diagnosed until 2012.  As discussed above, the Veteran was diagnosed with hypertension approximately in late 2001.  An opinion was based on (an) incorrect fact(s), has no probative value, and cannot serve as the basis for an award of service connection.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993).


Further, although a prior, June 2004 VA opinion addressed whether the Veteran's hypertension was caused by his type 2 diabetes mellitus, the provider did not address whether hypertension was aggravated by his service-connected diabetes mellitus.  See 38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).  As previously noted above, the record contains evidence that the Veteran's chronic hypertension may have developed prior to his diabetes mellitus; therefore, an opinion regarding aggravation is essential to the Board's adjudication. 

Under these circumstances, the Board finds that a VA examination is necessary to address whether the Veteran's claimed hypertension and chronic joint pain are secondary to his service-connected diabetes mellitus, type II.  See 38 U.S.C.A.  § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.

Hence, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the original service connection claim, and shall result in denial of the reopened claim.  See 38 C.F.R. § 3.655(a),(b) (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, the RO should obtain and associate with the claims file all outstanding VA medical records.  As noted above, the Veteran's Virtual VA currently includes outpatient treatment records from the Hampton, Virginia VA Medical Center (VAMC), dated through January 2013; however, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Hence, the RO must obtain all outstanding pertinent treatment records from the Hampton VAMC (since January 2013), following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims for service connection on the merits.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Hampton VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since January 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.



2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility, to address the etiology of the Veteran's hypertension and chronic joint pain.

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

With respect to hypertension, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability (a) was caused, or (b) is aggravated (worsened beyond the natural progression) by the Veteran's service-connected type 2 diabetes mellitus.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

With respect to chronic joint pain, the physician should clearly identify all current disability(ies) affecting the joints.  

Then, with respect to each such diagnosed disability, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is at least a 50 percent or greater probability), that the disability: (a) was caused, or (b) is aggravated by (worsened beyond the natural progression) by the Veteran's service-connected type 2 diabetes mellitus and associated peripheral neuropathy of the upper and lower extremities.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering each requested opinion, the physician should specifically consider and discuss the post-service treatment records, as well as the Veteran's contentions. 

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims remaining on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the reopened claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate. 

Otherwise, the adjudicate each remaining claim, on the merits, in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim as well the March 2012 private DBQ associated with the Veteran's Virtual VA folder), and legal authority. 

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).
	
This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  





______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


